DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 14-20, in the reply filed on 27 May 2022 is acknowledged.  Per the claim amendments, cancelations, and additions, claims 1-6 and 18-31 are now under consideration.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 25 and 29-31 are objected to because of the following informalities: 
Claim 25 recites “receiving data” in line 6, followed by “the received data” in line 8 and “the data received” in line 10 and again in lines 13-14.  These limitations should be standardized to make apparent that they are referring to the same thing (i.e., in each instance, it should be always be one of “the received data” or “the data received,” but both should not be used).
Claims 29-31 each recite “one or more portions” in line 1, which should apparently read --the one or more portions--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 18-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 describes “a virtual body part” as the “Missing Part,” and then also describes “a virtual version of the Missing Part” as the “Virtual Part.”  It is not clear if the claim intends to recite a virtual version of an already virtual body part or exactly what is meant by the use of the term “Missing Part.”
Claim 1 also recites the limitation "largely proximate" in line 10.  This term is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the term are unclear; i.e., it is not readily apparent how close to the Missing Part the sensations must be applied to meet the limitation.
Claim 1 also recites the limitation "generally match" in lines 11-12.  The term “generally” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the term are unclear; i.e., it is not readily apparent how close the match must be to meet the limitation.
Claim 1 also recites the limitation "normally associated" in line 13.  The metes and bounds of this claim are unclear; it is not readily apparent what sorts of sensations would be “normally” associated with various surfaces.
Claim 1 also recites the limitations "the sensations" in lines 12-13 and “the kind” in line 13.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitation "the real world surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation " proximate" in line 2.  This term is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the term are unclear; i.e., it is not readily apparent how close to the nerve endings the electrodes must generate electrical signals to meet the limitation.
Claim 6 also recites attaching electrodes “above … another site on the User’s body,” but also where the electrodes “generate electrical signals proximate to nerve endings above the amputation site.”  It is not clear how the electrodes generate electrical signals essentially at the amputation site if the electrodes are attached at another site.
Claim 18 recites the limitation "the child, toddler, or infant" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites that the User is a parent, relative, or caretaker of the child, toddler, or infant; but claim 18 recites that the candidate design of the prosthetic replacement for the Missing Part is “on the child, toddler, or infant,” while claim 1 recites that the User does not have the Missing Part.  It is not clear how the replacement for the Missing Part is on the child/toddler/infant but the child/toddler/infant is not the User.
Claims 2-6 and 18-22 are rejected by virtue of their dependence upon at least one rejected base claim.
Claim 23 describes “a virtual body part” as the “Missing Part,” and then also describes “a virtual version of the Missing Part” as the “Virtual Part.”  It is not clear if the claim intends to recite a virtual version of an already virtual body part or exactly what is meant by the use of the term “Missing Part.”
Claim 23 also recites the limitation "largely proximate" in line 9.  This term is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the term are unclear; i.e., it is not readily apparent how close to the Missing Part the sensations must be applied to meet the limitation.
Claim 24 is rejected by virtue of its dependence upon claim 23.
Claim 25 describes “a virtual body part” as the “Missing Part,” and then also describes “a virtual version of the Missing Part” as the “Virtual Part.”  It is not clear if the claim intends to recite a virtual version of an already virtual body part or exactly what is meant by the use of the term “Missing Part.”
Claim 25 also recites the limitation "largely proximate" in line 12.  This term is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the term are unclear; i.e., it is not readily apparent how close to the Missing Part the sensations must be applied to meet the limitation.
Claim 25 also recites the limitation "generally match" in line 13.  The term “generally” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the term are unclear; i.e., it is not readily apparent how close the match must be to meet the limitation.
Claim 28 recites the limitation " proximate" in line 3.  This term is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the term are unclear; i.e., it is not readily apparent how close to the nerve endings the electrodes must generate electrical signals to meet the limitation.
Claims 29-31 each recite the limitation "generally matches" in line 2.  The term “generally” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the term are unclear; i.e., it is not readily apparent how close the match must be to meet the limitation.
Claims 26-31 are rejected by virtue of their dependence upon claim 25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 18-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (U.S. Pub. No. 2012/0004579 A1; cited in the IDS filed 03 August 2020; hereinafter known as “Luo”), in view of Guckenberger et al. (U.S. Pub. No. 2012/0206577 A1; cited in the IDS filed 03 August 2020; hereinafter known as “Guckenberger”).
Regarding claim 1, Luo discloses a method capable of improving realism of a virtual body part (“Missing Part”) in a person who does not have the Missing Part (“User”) (Abstract), the method comprising: generating a virtual version of the Missing Part (“Virtual Part” 22) visible to the User using a display system 14 covering at least a portion of an area where the Missing Part would be were it not missing ([0016]-[0019]; [0033]), determining when the Virtual Part is positioned in a manner that makes virtual contact with a surface 24, and when virtual contact is made, applying temperature, pressure, texture or other sensations to one or more portions of the User’s body largely proximate to the Missing Part, where the temperature, pressure, texture or other sensations generally match sensations normally associated with the kind of the surface with which virtual contact is made ([0022]; [0024]; [0032]; e.g., electro-mechanical feedback that simulates the virtual contact with a surface of the virtual object).  Luo fails to expressly disclose that the Virtual Part and virtual contact are generated by one or both of augmented reality and virtual reality.  Guckenberger discloses a similar method capable of improving realism of a virtual body part (“Missing Part”) in a person who does not have the Missing Part (“User”) (Abstract; [0051]; [0056]; [0058]; [0061]; [0063]) that generates a Virtual Part using one or both of augmented reality and virtual reality ([0071]; claims 7, 10, 19) in order to provide improved virtual visualization for rehabilitative therapy ([0058]; [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Luo by using one or both of augmented reality and virtual reality, as taught by Guckenberger, in order to provide improved virtual visualization for rehabilitative therapy.
Regarding claim 6, the combination of Luo and Guckenberger discloses the invention as claimed, see rejection supra, and Luo further discloses attaching electrodes above an amputation site or another site on the User’s body, wherein the electrodes generate electrical signals proximate to nerve endings above the amputation site ([0021]; [0032]).
Regarding claim 18, the combination of Luo and Guckenberger discloses the invention as claimed, see rejection supra, and further discloses that the Virtual Part on the User corresponds at least in part to an appearance of a candidate design of a prosthetic replacement for the Missing Part (Luo: [0017]) on the child, toddler, or infant (the patients are capable of being of any age) and the Virtual Part and the User are made visible to the child, toddler, or infant using the display system covering at least the portion of the area where the Missing Part would be were it not missing (Luo: [0017]), using one or both of augmented reality and virtual reality (Guckenberger: [0071]; claims 7, 10, 19).
Regarding claim 19, the combination of Luo and Guckenberger discloses the invention as claimed, see rejection supra, and Guckenberger further discloses that the candidate design of the prosthetic replacement for the Missing Part on the child, toddler, or infant, and the Virtual Part and the User are made visible to the child, toddler, or infant using virtual reality ([0071]; claims 7, 10, 19).
Regarding claim 20, the combination of Luo and Guckenberger discloses the invention as claimed, see rejection supra, and Guckenberger further discloses that the candidate design of the prosthetic replacement for the Missing Part on the child, toddler, or infant, and the Virtual Part and the User are made visible to the child, toddler, or infant using augmented reality ([0071]; claims 7, 10, 19).
Regarding claim 23, Luo discloses a method capable of improving realism of a virtual body part (“Missing Part”) in a person who does not have the Missing Part (“User”) (Abstract), the method comprising: generating a virtual version of the Missing Part (“Virtual Part” 22) visible to the User using a display system 14 covering at least a portion of an area where the Missing Part would be were it not missing ([0016]-[0019]; [0033]), determining when the Virtual Part is positioned in a manner that makes virtual contact with a surface 24, and when virtual contact is made, applying temperature, pressure, texture or other sensations to one or more portions of the User’s body largely proximate to the Missing Part ([0022]; [0024]; [0032]; e.g., electro-mechanical feedback that simulates the virtual contact with a surface of the virtual object).  Luo fails to expressly disclose that the Virtual Part and virtual contact are generated using augmented reality.  Guckenberger discloses a similar method capable of improving realism of a virtual body part (“Missing Part”) in a person who does not have the Missing Part (“User”) (Abstract; [0051]; [0056]; [0058]; [0061]; [0063]) that generates a Virtual Part using augmented reality ([0071]; claims 7, 10, 19) in order to provide improved virtual visualization for rehabilitative therapy ([0058]; [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Luo by using augmented reality, as taught by Guckenberger, in order to provide improved virtual visualization for rehabilitative therapy.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Luo and Guckenberger as applied to claim 1 above, and further in view of Kurz et al. (U.S. Pub. No. 2016/0232678; hereinafter known as “Kurz”).  The combination of Luo and Guckenberger discloses the invention as claimed, see rejection supra, but fails to disclose that at least one characteristic of the real world surface is identified using one or more imaging systems, wherein the at least one characteristic is location or surface texture.  Kurz discloses a method for augmented reality applications wherein one or more imaging systems identify location and surface texture of a real world surface in order to accurately depict real world objects within the AR application ([0003]; [0008]-[0009]; [0024]; [0038]; [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Luo and Guckenberger by identifying location and surface texture of a real world surface using one or more imaging systems, as taught by Kurz, in order to accurately depict real world objects within the virtual display.

Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Luo, in view of Guckenberger and Kurz.
Regarding claim 25, Luo discloses a method capable of improving realism of a virtual body part (“Missing Part”) in a person who does not have the Missing Part (“User”) (Abstract), the method comprising: generating a virtual version of the Missing Part (“Virtual Part” 22) visible to the User using a display system 14 covering at least a portion of an area where the Missing Part would be were it not missing ([0016]-[0019]; [0033]), determining when the Virtual Part is positioned in a manner that makes virtual contact with a surface 24, and when virtual contact is made, applying temperature, pressure, texture or other sensations to one or more portions of the User’s body largely proximate to the Missing Part, where the temperature, pressure, texture or other sensations generally match data about the surface virtually contacted ([0022]; [0024]; [0032]; e.g., electro-mechanical feedback that simulates the virtual contact with a surface of the virtual object).  Luo fails to expressly disclose that the Virtual Part and virtual contact are generated by one or both of augmented reality and virtual reality, as well as receiving data about a real world surface from one or both of an imaging system and a thermal imaging system and analyzing the data received.  Guckenberger discloses a similar method capable of improving realism of a virtual body part (“Missing Part”) in a person who does not have the Missing Part (“User”) (Abstract; [0051]; [0056]; [0058]; [0061]; [0063]) that generates a Virtual Part using one or both of augmented reality and virtual reality ([0071]; claims 7, 10, 19) in order to provide improved virtual visualization for rehabilitative therapy ([0058]; [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Luo by using one or both of augmented reality and virtual reality, as taught by Guckenberger, in order to provide improved virtual visualization for rehabilitative therapy.
The combination of Luo and Guckenberger discloses the invention as claimed, see rejection supra, but fails to disclose receiving data about a real world surface from one or both of an imaging system and a thermal imaging system and analyzing the data received.  Kurz discloses a method for augmented reality applications comprising receiving data about a real world surface from one or both of an imaging system and a thermal imaging system and analyzing the data received in order to accurately depict real world objects within the AR application ([0003]; [0008]-[0009]; [0024]; [0038]; [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Luo and Guckenberger by receiving data about a real world surface from one or both of an imaging system and a thermal imaging system and analyzing the data received, as taught by Kurz, in order to accurately depict real world objects within the virtual display.
Regarding claim 28, the combination of Luo, Guckenberger, and Kurz discloses the invention as claimed, see rejection supra, and Luo further discloses attaching electrodes above an amputation site or another site on the User’s body, wherein the electrodes generate electrical signals proximate to nerve endings above the amputation site ([0021]; [0032]).

Allowable Subject Matter
Claims 5, 21, 22, 24, 26, 27, and 29-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 5 and 27, none of the prior art of record teaches or reasonably suggests generating a Virtual Part based upon data collected from media showing the User before one or more limbs were amputated, in combination with the previously recited steps.  Regarding claim 21, none of the prior art of record teaches or reasonably suggests such a method where the User is a parent/relative/caretaker of the child/toddler/infant, where the Virtual Part is on the User but it corresponds to an appearance of a candidate design for a prosthetic replacement for the Missing Part on the child/toddler/infant, in combination with the previously recited steps.  Regarding claims 22, 24, and 26, none of the prior art of record teaches or reasonably suggests modifying an aspect of the Virtual Part based upon an obtained sample of the User’s DNA, in combination with the previously recited steps.  Regarding claims 29-31, none of the prior art of record teaches or reasonably suggests applying temperature, pressure, or texture as a sensation to the User’s body wherein the temperature, pressure, or texture matches the data received from an imaging system, in combination with the previously recited steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791